per curiam :
The above-numbered and entitled applications for writs of error were filed in the cause of State et al v. Glass et al, No. 11441, in the Court of Civil Appeals at Galveston. The opinion of the Court of Civil Appeals is reported in 167 S. W. (2d) 296, and we refer to that opinion for a full statement of the facts and issues involved. Heretofore, on February 17, 1943, we “Refused for Want of Merit” both of the above applications. It is now ordered that the orders above indicated be, and the same are hereby, set aside, and that both of said applications be Refused.*
Opinion delivered April 21, 1943.

See Rules 483, Texas Rules of Civil Procedure, 136 Texas 589.- — Reporter.